SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

935
KA 16-00087
PRESENT: WHALEN, P.J., CENTRA, CARNI, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

STEVEN P. BROCKWAY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


BETZJITOMIR LAW OFFICE, BATH (SUSAN BETZJITOMIR OF COUNSEL), FOR
DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Joseph W.
Latham, J.), rendered July 31, 2013. The judgment convicted
defendant, upon his plea of guilty, of tampering with a witness in the
third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Brockway ([appeal No. 1] ___ AD3d
___ [Mar. 31, 2017]).




Entered:    March 31, 2017                         Frances E. Cafarell
                                                   Clerk of the Court